                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                              DOCKET NO: 5:20-CV-00063-MOC

KELSIE LYNN MODE,                         )
                                          )
                   Plaintiff,             )
                                          )
            vs.                           )
                                          )                            ORDER
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

       THIS MATTER comes before the Court on Attorney Osterhout’s Motion for Admission

Pro Hac Vice, Doc. No. 5. Having considered the matter, the Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Admission Pro Hac Vice, Doc.

No. 5, is GRANTED, and Attorney Osterhout is admitted to practice before the Bar of this Court

for this particular case when appearing with Paul Eaglin, local counsel.

                                           Signed: May 21, 2020




          Case 5:20-cv-00063-MOC Document 7 Filed 05/21/20 Page 1 of 1
